OPINION OF THE COURT BY
HARTWELL, J.
The defendant’s bill of exceptions reads as follows:
“Be it remembered that the motion of the defendant in the above entitled cause, to strike from the files certain instruments, to-wit: instrument from Akioka to Ahoi, (2) instrument from Jesse Makainai to Ahoi, (3) instrument from Makainai to Akau on the grounds that said instruments were not, at that .time, duly stamped, was not heeded and considered by the Honorable John Albert Matthewm'an, Circuit Judge, presiding at the trial of the said cause, and that defendant excepts thereto. ¡
“The defendant excepts to the decision, opinion on law and facts and judgment of said Honorable John Albert Matthew-man, Circuit Judge presiding at the trial of said cause, said decision, opinion, law and facts and judgment being filed February 18, 1905, and to which defendant excepted.
“The record, all pleadings, briefs, exhibits, the testimony and the decision, opinion on the law and facts, judgments and all orders, motions and documents now on file in said cause are hereby referred to and made a part of this bill of exceptions.”
The exception that the defendant’s motion to strike instruments from files because not then stamped “was not heeded and considered” by the judge is overruled. Apparently he did consider and properly denied it.
The general exception “to the decision upon the law and facts and judgment” of the judge is overruled.
Under rule 8 the bill of exceptions ought not to have been allowed. It is not the function of this court to ascertain the nature of a case brought up on exceptions by examining anything but the bill of exceptions and the Territory ought not to be put to the expense of postage stamps in sending to and fro superfluous papers. A bill of exceptions ought to state the case and not refer to the pleadings and papers on file for that pur*91pose. There are some twenty papers for instance sent up with this bill which are remanded to the circuit court.
G. F. Mmydwell, for plaintiff.
H. T. Mills, for defendant.
Exceptions overruled.